Electronically Filed
                                                      Supreme Court
                                                      SCWC-11-0000342
                                                      08-JAN-2014
                                                      10:46 AM



                           SCWC-11-0000342

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       THEODORE K. BLAKE, Petitioner/Plaintiff-Appellant,

                                 vs.

       COUNTY OF KAUAI PLANNING COMMISSION; COUNTY OF KAUAI
    PLANNING DEPARTMENT; IAN COSTA, in his official capacity as
   Planning Director; DEPARTMENT OF LAND AND NATURAL RESOURCES;
 WILLIAM J. AILA, JR., in his official capacity as chair of the
 Department of Land and Natural Resources; and STACY T.J. WONG,
         as Successor Trustee of the Eric A. Knudsen Trust,
                  Respondents/Defendants-Appellees.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-11-0000342; CIV. NO. 09-4-0069)

            ORDER GRANTING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


            Upon consideration of petitioner/plaintiff-appellant

Theodore K. Blake’s motion for reconsideration filed on December

30, 2013,

            IT IS HEREBY ORDERED that the motion is granted.   The

published opinion filed on December 19, 2013, is amended as

follows:

            On page 28, the sentence, “Thus, all the parties appear

to recognize that access to Phase I was always intended to be by

breaching Hapa Road and its adjacent wall” is replaced with the
following: “Thus, at the time the Planning Commission granted

final subdivision approval of the development, all of the parties

appeared to recognize that access to Phase I was intended to be

by breaching Hapa Road and its adjacent wall.”

          An Amended Opinion will be filed contemporaneously with

this Order.

          DATED:   Honolulu, Hawai#i, January 8, 2014.


David Kimo Frankel and         /s/ Mark E. Recktenwald
Ashley K. Obrey for
petitioner                     /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                 2